DETAILED ACTION
	This action is responsive to 04/27/2022.
	Prior objections to claims 8, 10, 14, and 16 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a driving backplane and a display panel, which may improve a display effect of display panels.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “A driving backplane having a plurality of sub-pixel regions, the driving backplane comprising: a base; a plurality of pixel driving circuits disposed on the base, one of the plurality of pixel driving circuits being disposed in one of the plurality of sub-pixel regions; and a plurality of data lines and a plurality of first power supply voltage lines disposed on the base; wherein the pixel driving circuit is electrically connected to a data line and a first power supply voltage line; the data line and the first power supply voltage line are disposed on a side, away from the base, of the pixel driving circuit, and the data line and the first power supply voltage line are disposed at intervals in a same layer; and an orthographic projection of the data line on the base overlaps with an orthographic projection of the pixel driving circuit on the base; wherein the pixel driving circuit comprises: a driving transistor; a first switching transistor; and a first conductive pattern, the first conductive pattern being located on a side, away from the base, of the driving transistor and the first switching transistor; wherein the first conductive pattern is electrically connected to a gate of the driving transistor through a first via, and the first conductive pattern is electrically connected to a second electrode of the first switching transistor through a second via; and an orthographic projection of the first conductive pattern on the base is located within an orthographic projection of the first power supply voltage line on the base; wherein the pixel driving circuit further comprises a capacitor and a second conductive pattern, wherein 2the gate of the driving transistor is multiplexed as a first storage electrode of the capacitor; and a second storage electrode of the capacitor is located on a side, away from the base, of the first storage electrode; and the second conductive pattern is electrically connected to the second storage electrode through at least one third via, and the second conductive pattern is electrically connected to the first power supply voltage line through a fourth via; the second conductive pattern and the first conductive pattern are disposed in a same layer, and the first power supply voltage line is disposed on a side, away from the second storage electrode, of a layer where the second conductive pattern and the first conductive pattern are located; and the second storage electrode is provided with a hollow region, and the first via is directly opposite to the hollow region; wherein the fourth via comprises a first sub-via and a second sub-via that are stacked in a thickness direction of the base; the second sub-via is located on a side, away from the base, of the first sub-via, and is communicated with the first sub-via; and a size of the second sub-via is greater than a size of the first sub-via; and the second sub-via is disposed in an organic insulating layer, and the first sub-via is disposed in an inorganic insulating layer”, as recited in independent claim 1. 
Other allowable subject matter was previously indicated in the non-final Office action. Claims 2-3 and 6-19 depend from and further limit claim 1, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627